 
 
I 
108th CONGRESS
2d Session
H. R. 5375 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2004 
Mr. Hyde (for himself and Mr. Lantos) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To provide for increased accountability and transparency in the United Nations. 
 
 
1.Short title This Act may be cited as the United Nations Accountability Act of 2004. 
2.Findings Congress finds the following: 
(1)There have been allegations of mismanagement, fraud, and corruption in the United Nations Oil-for-Food program. 
(2)The United Nations Office of Internal Oversight Services (OIOS) conducted audits of the United Nations Oil-for-Food program. 
(3)These OIOS audits identified mismanagement and uneconomical arrangements in the contract entered into by the United Nations for the provision of independent Oil-for-Food inspection agents in Iraq, and observed that the contractor providing inspection services in Iraq on behalf of the United Nations had not fully performed its contractual duties. 
(4)The overall conclusion of the OIOS audit was that management of the Contract had not been adequate and certain provisions of the contract had not been adhered to. 
(5)Specifically, the OIOS audit concluded the contractor failed to maintain inspection agents at staffing levels required by the contract, overcharged the United Nations, engaged in unprofessional conduct, and reported figures for goods as having arrived that were vastly different than the figures reported by the United Nations. 
(6)The OIOS concluded that the United Nations Office of Iraq Programs needed to strengthen its management of contracts, had failed to designate anyone in Iraq to manage the contract, and that in the absence of a contract manager, the United Nations Office of Iraq Programs had no assurance that the services provided were in consonance with the spirit and letter of the contract. 
(7)It has been and continues to be the policy and practice of the United Nations not to release OIOS audit reports to member states. 
(8)The United Nations has denied the United States access to OIOS audits of the Oil-for-Food Program both during and after the life of the program, despite repeated requests by the United States for access to such audits. 
(9)The ability of member states to fulfill their responsibilities in connection with United Nations programs is undermined by the nondisclosure policy of the United Nations barring full and timely access by member states to OIOS audit reports. 
3.Accountability and transparency measures for the United Nations 
(a)Access by member states to OIOS auditsCongress urges the President to instruct the Permanent Mission of the United States to the United Nations to use the voice and vote of the United States to seek to ensure the United Nations has procedures in place to ensure that all reports prepared by the OIOS are made available, in a timely fashion, fully and without modification (except to the extent necessary to protect the privacy rights of individuals) to member states of the United Nations. 
(b)Report on financial disclosure requirements of United Nations officialsNot later than 180 days after the date of the enactment of this Act, the Department of State shall submit to the appropriate congressional committees a report assessing the adequacy of financial disclosure rules and practices for United Nations officials together with recommendations for any needed reforms identified in the course of the assessment. 
4.Definitions In this Act: 
(1)Oil-for-Food programThe term oil-for-food program means the program established and administered pursuant to United Nations Security Council Resolution 986 (April 14, 1995) and subsequent United Nations resolutions to permit the sale of petroleum products exported from Iraq and to use the revenue generated from such sale for humanitarian assistance. 
(2)Office of Internal Oversight ServicesThe term Office of Internal Oversight Services means the United Nations office established by General Assembly resolution 48/218 B (July 29, 1994), and charged with assisting in the internal oversight responsibilities of the Secretary General by monitoring program implementation and by conducting management audits, reviews, and surveys. 
(3)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on International Relations of the House of Representatives, the Committee on Government Reform of the House of Representatives, the Committee on Foreign Relations of the Senate, and the Committee on Governmental Affairs of the Senate. 
 
